Citation Nr: 0328979	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to eligibility for VA compensation or pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The appellant served on active duty from June 1968 to October 
1969.  At issue in this case is whether the character of his 
discharge is a bar to VA compensation or pension benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

The appellant accepted an undesirable discharge to escape a 
trial by court-martial.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA compensation or pension benefits.  38 U.S.C.A. §§ 
101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
 
In this case, the appellant triggered the Secretary's VCAA-
expanded duties with the submission of his completed March 
2002 application in support of total disability benefits.  VA 
has erred by failing to adequately address the amended duty 
to notify. Specifically, VA has failed to satisfy the 
requirement that VA must indicate which portion of any 
information or evidence necessary to substantiate the 
appellant's claim is to be provided by each party.  The Board 
here finds that no document in the record, including the RO 
decision and SOC, satisfied that requirement.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Nevertheless, 
VA's error concerning notice must be considered 
nonprejudicial because under the facts of this case, where 
the appellant accepted an undesirable discharge in order to 
escape trial by court-martial, and was not insane at the time 
of this offense, the appellant is ineligible for compensation 
or pension benefits as a matter of law.  See 38 C.F.R. 
§ 3.12(b) & (d)(1).   Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.  The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of Board decision, the Court of Appeals for 
Veterans Claims (Court) shall take due account of the rule of 
prejudicial error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (stating "strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the [Board] and 
[the Secretary] with no benefit flowing to the veteran").  
These legal principles were reaffirmed in the recent case of 
Valiao v. Principi, 17 Vet. App. 229 (2003).  

Further, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  (Emphasis 
added.)  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159 (d)).  Clearly, and 
for the reasons set forth above, this is such a case; 
moreover, the facts of this case are not in dispute, and 
there is no reasonable possibility of the existence of 
additional evidence that could substantiate the claim. 

Eligibility for Compensation or Pension Benefits is Not 
Warranted

In March 2002, the appellant for the first time submitted a 
claim for VA compensation or pension benefits.  (He was 
previously denied VA education benefits in an RO 
administrative decision dated in March 1981.)  In May 2002, 
the RO found that the character of his discharge was a bar to 
VA compensation or pension benefits.  The appellant has 
timely appealed this decision.  

The appellant entered service in the United States Marine 
Corps in June 1968 and received a discharge under conditions 
other than honorable in October 1969.  

A September 1969 memorandum of the Office of the Staff Judge 
Advocate shows that the appellant was to be tried by court-
martial, but that the appellant requested an undesirable 
discharge to escape trial by court-martial, and his request 
was granted.  The appellant's offenses included being absent 
from his guard post and asleep while on sentry duty in a 
defense position.   

His DD Form 214 shows that his discharge was by reason of 
request for discharge for the good of the Service.  In 
September 1977, the former servicemember's discharge was 
upgraded to a discharge under honorable conditions under the 
Department of Defense Special Discharge Review Program.

In June 1978, a Naval Discharge Review Board panel 
reconsidered the former servicemember's case pursuant to 
Public Law 95-126.  The Board voted not to affirm the 
upgraded discharge under the applicable uniform standards.  

By a March 1981 Administrative Decision, the RO determined 
that the former servicemember's discharge was a bar to VA 
benefits.  He was given the opportunity to submit evidence or 
argument or to testify at a hearing prior to the RO's 
decision.  The RO noted that the appellant was to be tried by 
court-martial, but that the appellant requested an 
undesirable discharge to escape trial by court-martial on 
September 23, 1969, and his request was granted on September 
25, 1969.  The RO further found that the veteran's offenses 
of being absent from his guard post and asleep while on 
sentry duty in a combat area were extremely serious offenses, 
showing a disregard for the welfare and safety of his fellow 
soldiers.   

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2).  (West 2002).  
VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a) (2003).  A discharge or release for certain 
offenses, including acceptance of an undesirable discharge to 
escape trial by general court martial, is considered to have 
been under dishonorable conditions.  38 C.F.R. § 3.12(d)(1) 
(2003).  Additionally, a discharge under dishonorable 
conditions will not constitute a bar to benefits if the 
individual was insane at the time of the offense caused the 
discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) 
(2003).

Under 38 C.F.R. § 3.12(h) (2003), unless a discharge review 
board established under 10 U.S.C § 1553 determines on an 
individual case basis that the discharge would be upgraded 
under uniform standards meeting the requirements set forth in 
38 U.S.C.A. § 3.12(g), an honorable or general discharge 
awarded under the Department of Defense's special discharge 
review program does not remove any bar to benefits imposed 
under 38 C.F.R. § 3.12. 38 C.F.R.  § 3.12(h).

The record clearly shows that the appellant accepted an 
undesirable discharge to escape a trial by court-martial.  As 
noted above, the applicable regulation provides an exception 
to the bar to benefits only if the individual was insane at 
the time of the offense caused the discharge.  38 U.S.C.A. § 
5303; 38 C.F.R. § 3.12(b) (2003).  However, the appellant has 
not asserted that he was insane at the time of the commission 
of the offenses.  The Court has held under the insanity 
exception, both the acts leading to discharge and the 
insanity must occur simultaneously.  Stringham v. Brown, 8 
Vet. App. 445, 448 (1995).  The service records do not show 
that the former servicemember was insane at the time of the 
conduct leading to his discharge under conditions other than 
honorable.  Therefore, the provisions of 38 C.F.R. § 3.12(b) 
do not apply.

The evidence shows conclusively that the appellant accepted 
an undesirable discharge to escape trial by court-martial.  
There is no evidence of insanity at the time of the 
misconduct.  Therefore, the former servicemember's discharge 
must be considered as having been under dishonorable 
conditions and is a bar to VA compensation or pension 
benefits.  The appellant's claim, therefore, is barred as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (the claim must be denied if there is no entitlement 
under the law).


ORDER

The character of the appellant's discharge from service is a 
bar to VA compensation or pension benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



